Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/02/2021 has been entered. Claims 1-13 remain pending in the application.  Applicant’s amendments to the Specification and Drawings have overcome each and every objection previously set forth in the Non-Final Office Action mailed 05/03/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 11, it is unclear if there is a difference between “raw sensor data” and “training data”. Neither term has been explicitly defined in the Applicant’s Specification, and it is unclear how the “training data” is obtained if it is different from the “raw sensor data”. For the purposes of further examination, the Examiner has understood “raw sensor data” and “training data” to be identical.
Claims 2-13 are rejected as indefinite as a result of depending upon indefinite claim 1.
Claim 12 is rejected as indefinite as a result of depending upon indefinite claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidler (DE 102004026882 A1) in view of Kim (US 5736716 A), Zhu (CN 106419498 A), Li (CN 110123149 A), and Huang (US 20190150205 A1).
Seidler teaches (Paragraph 0029; Figure 1 #10, 34, 14) a cooking appliance with a cooking space 10 (cooking chamber), a height-adjustable food support 34, and an operating device (control unit) for controlling the cooking devices. Seidler further teaches (Paragraphs 0019, 0020) an automatic function comprising moving an item to be cooked (which necessarily requires moving the food support) closer to a heating device (first heating surface) arranged above (i.e. from a first position to a second position) in response to reaching a certain cooking time (reconfiguration criteria). Seidler further teaches (Paragraph 0034) that a cooking program may control the vertical position of the food support and the power (first preset output level) to a top heater 18 (first heating surface). 
Seidler is silent on detecting a first event that corresponds to a start of a cooking process for a food item, wherein, at the start of the cooking process, a first heating surface of the cooking chamber is operating at a first preset output level; in response to detecting the first event, activating one or more actuators to move the food support platform to a first position relative to the first heating surface of the cooking chamber. Seidler is further silent on collecting raw sensor data from the oven and sending the raw sensor data to a training set server, wherein the training set server is configured to process training data in accordance with training models and training methods employed by a training model server. 
Kim (US 5736716 A) teaches (Col. 3, lines 59-67; Col. 4, lines 18-21, 29-32) a method of controlling a microwave oven wherein a cooking mode is selected, a signal is sent to an input unit, a tray is elevated to a determined height, and a heater is activated. Kim further teaches (Col. 3, lines 24-28; Figure 2 #20, 12) a heater 20 (first heating surface) is mounted on the upper portion of the microwave and a rotating tray 12 is provided on the bottom of the cooking chamber. Figure 2 shows that the tray is elevated up, i.e. it changes position to be closer to the heater. Kim further teaches (Col. 4, lines 62-65) the selected cooking mode is an automatic cooking mode, thawing cooking mode, or warming mode, i.e. the selected cooking mode determines a preset output level for the heater as cooking, thawing, and warming require different heat outputs. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Seidler to incorporate the teaching of Kim since both are directed to processes for controlling a cooking device, since both utilize food support platforms and heating elements situated on the top of a cooking chamber, since Seidler has an operating device that could be programmed to operate the oven of Seidler in the method taught by Kim, and since moving a food item closer to a heating unit would facilitate faster heating. 
Zhu teaches (Paragraph 0007-0009) a control method for a cooking device with a cooking cavity and a camera/image sensor for capturing images of ingredients (food), wherein an APP connects to a server (training set server) that has a cloud recipe and food image library, and the image (raw sensor data) obtained by the image sensor is compared with the standard image on the food material image library to determine the cooking temperature and cooking time (oven reconfiguration criteria) of the food material. This image comparison process may be understood to constitute training methods. Additionally, it should be noted that the Applicant’s Specification does not provide exact definitions for 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Seidler to capture and transmit food image data to a server and to process the data to determine a cooking time and temperature (oven reconfiguration criteria) as taught by Zhu, since both are directed to processes for cooking food, since both teach controlling a cooking process based on cooking time, since it is known in the art to transfer data to a server to determine the cooking time as taught by Zhu, and since there are often differences between recipes and the actual cooking conditions of a food dish (Zhu Paragraph 0004) that can be accounted for by determining the cooking time based on the image comparison process of Zhu in order to prevent over or undercooking food.
Li teaches (Paragraph 0007, 0013, 0036) a cooking control method for cooking equipment, such as an oven, wherein images are collected in real time and uploaded to a server for video processing, and the cooking time (oven reconfiguration criteria) is adjusted based on information obtained from an image of a cooking stage of the food. Li further teaches (Paragraph 0076) images from a video of a food cooking is used as training data to develop models, so that the accuracy of the identification of the ingredients and the accuracy of the judgment of the cooking stage can be improved. The server of Li may be understood to be a training model server.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Seidler as modified above to incorporate the server of Li as a training model server and to transmit the models and methods developed in the server of Li to the training set server as incorporated into the teaching of Seidler from Zhu and to transmit image data from the server taught by Zhu to the server taught by Li, since both are directed to processes for controlling cooking devices, since both teach controlling a cooking process based on the cooking time, since developing models and methods for controlling a cooking process using a server is known in the art as shown by Li, since the models developed in the process of Li can be used to determine the cooking stage (cooking progress level) which would be useful information for a user of a cooking device and some people will prefer food to be cooked at different levels and this would allow a user to end cooking when their personal desired amount of cooking had been achieved, and since the models of Li used to identify ingredients (food in the cooking device) would be useful for cooking a variety of different dishes with different cooking requirements and for preventing unnecessary cooking when no food is present in the cooking chamber.
It is noted that Zhu and Li teach individual servers connected to a cooking device rather than a cooking appliance connected to a training set server connected in turn to a training model server. However, Huang teaches (Paragraph 0006) a method for transmitting data in a wireless system, wherein the wireless system includes a first server, a second server, a relay device, and at least one appliance, wherein the first server and the relay device are connected to a network respectively, and the second server communicates with the first server. As such, it is known to have an appliance connected to a first server and to connect the first server to a second server, and one of ordinary skill in the art would understand that data could be transferred from the cooking appliance of Seidler to the server of Zhu and from the server of Zhu to the server of Li. It should be noted, that as a consequence of transferring information for controlling cooking time from the server of Li to the server of Zhu and then to the cooking appliance, detecting that the oven reconfiguration criteria have been met would necessarily involve information provided by the training model server. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Seidler as modified above to transmit data between the appliance and the serves as taught by Huang, since both are directed to processes for controlling appliances, since controlling appliances using two servers in series is known in the art as shown by Huang, and since splitting the functions of developing and using models between servers would ensure long term functioning of the device. For example, if the training set server were damaged or destroyed, the models stored separately of the training model server could be transferred to a new training set server. Additionally, if the training model server needed to be taken offline so that the models could be improved or adjusted, the training set server could continue to be used with the cooking appliance to control the cooking operation based on the most recent models provided.
	Regarding claim 2, Seidler teaches (Paragraph 0029; Fig. 1 #16, 18) the cooking chamber 10 has a lower heating element 16 and an upper heating element 18. As taught above, the upper heating element 18 is the first heating surface. As shown in Figure 1, the food support 34 is attached to drive spindles 20a and 20b which extend between the upper heating element 18 and lower heating element 16, rendering the food support limited to positions between the upper and lower heating element. 
	Regarding claim 10, Zhu teaches (Paragraph 0007-0009) as shown above, a control method for a cooking device with an image sensor for capturing images of ingredients (food), and the image (raw sensor data) obtained by the image sensor is compared with the standard image on the food material image library to determine the cooking temperature and cooking time (oven reconfiguration criteria) of the food material.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Seidler to use images as raw sensor data as taught by Zhu since both directed to processes for cooking food in a cooking appliance, since both teach controlling a cooking process based on cooking time, since it is known in the art to transfer image data to a server to determine the cooking time as taught by Zhu, and since there are often differences between recipes and the actual cooking conditions of a food dish (Zhu Paragraph 0004) that can be accounted for by determining the cooking time based on the image comparison process of Zhu in order to prevent over or undercooking food.
	Regarding claim 11, as shown above, Zhu teaches sending image data (raw sensor data) from a cooking appliance to a server (training set sever); Li teaches receiving image data from a cooking appliance and using the data to create training models; and Huang teaches communicating between an appliance and a first server and between a first server and a second server, such that it would be obvious to transfer the image data from the server of Zhu to the server of Li. Li further teaches (Paragraph 0076) using image data from a cooking video to train models wherein the accuracy of the identification of the ingredients (identification model) and the accuracy of the judgment of the cooking stage (doneness model) can be improved.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Seidler to create models using image data to identify ingredients (food) and to determine the cooking stage as taught by Li since both are directed to methods of controlling cooking appliances, since creating identification and doneness models using image data is known in the art as shown by Li, since identifying a food would allow for setting a cooking time and temperature according to the specific food product without requiring user input, and since determining the cooking stage would prevent the food from being overcooked or undercooked.
	Regarding claim 12, Li teaches (Paragraph 0104, 0105) determining the current cooking stage (cooking progress level), and at the beginning of each cooking stage, adjusting the cooking control program to match the stage. Li further teaches (Paragraph 0105) by adopting the method in this embodiment, the cooking device can accurately grasp the switching timing of the cooking control program (i.e. the information about the current cooking stage (cooking progress level) is transferred to the cooking appliance in order to control the cooking process).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Seidler to transfer information to the oven about the cooking stage (cooking progress level) as taught by Li from the training set server, since both are directed to methods of controlling cooking appliances, since Seidler teaches controlling an oven, since providing a cooking progress level to a cooking appliance is known in the art as shown by Li, and since transferring the cooking progress level to the cooking appliance improves the cooking effect and increases the degree of intelligence of the cooking device (Li, Paragraph 0105), i.e. the cooking can be controlled more accurate to prevent undercooking or overcooking of the food.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidler (DE 102004026882 A1) in view of Kim (US 5736716 A), Zhu (CN 106419498 A), Li (CN 110123149 A), and Huang (US 20190150205 A1), and further in view of Moulton (Kitchen Shrink: How do you decide which level of the oven to use?).
	Regarding claim 3, Seidler teaches (Paragraph 0034) a cooking program controls the power supplied to upper heating element 18 and lower heating element 16, i.e. the output level is set by the cooking program. Both the upper and lower heating elements are operating at pre-set levels. No distinction is made by Seidler between first or second pre-set output levels. However, the claim language of the present application does not require the second pre-set output level to be different from the first. The cooking program taught by Seidler is capable out controlling the power to each heating element and could therefore operate each at a distinct output level or at the same output level. 
Seidler is silent on the first position being closer to the first heating surface than to the second surface and the second position being closer to the second heating surface than to the first heating surface.
Moulton teaches if a food dish does not seem to be cooking on the bottom as fast as a user prefers, the food dish should be moved closer to the bottom of the oven, i.e. from a position closer to the top heating element to a position closer to the bottom heating element.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Seidler to incorporate the teaching of Moulton since both are directed to methods of operating an oven, since the oven of Seidler is capable of moving a food dish from a higher to a lower position by lowering the food support platform, since cooking certain foods such as flatbreads and pizza close to the bottom of the oven results in a crisp crust (Moulton), and since the method of operating an oven taught by Seidler could perform the lowering function without requiring the user to manually open the oven and move the food dish. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidler (DE 102004026882 A1) in view of Kim (US 5736716 A), Zhu (CN 106419498 A), Li (CN 110123149 A), and Huang (US 20190150205 A1), and further in view of Kitabayashi (US 20060016801 A1).
As shown above for claim 1, Seidler teaches (Paragraphs 0019, 0020) an automatic function comprising moving an item to be cooked (which necessarily requires moving the food support) closer to a heating device (first heating surface) arranged above (i.e. from a first position to a second position) in response to reaching a certain cooking time (reconfiguration criteria). Seidler further teaches (Paragraph 0020) the food support is moved in order to achieve a stronger browning on the top, in particular with the formation of a kind of crust, i.e. the second position is chosen because the temperature is distribution at the second position provides more heat to the top of the food. Seidler further teaches (Paragraph 0034) the height of the food support may be controlled automatically as a function of the heat of the item to be cooked, which is determined via a temperature or thermal radiation sensor. 
Seidler is silent on determining a temperature distribution within the cooking chamber at a plurality of positions relative to the first heating surface.
Kitabayashi teaches (Paragraph 0005) an oven temperature control system wherein a plurality of temperature sensors are positioned at different locations in the oven cell and the temperatures sensed by such plurality of sensors are proportionally averaged for providing the control temperature for the oven. Kitabayashi further teaches (Paragraph 0032) the present invention allows a more precise measurement and representation of the actual temperature in an oven cell at or near the location in the oven cell that is most significant to the mode of cooking that is being used, i.e. the system determines the distribution of the temperature at different locations in the oven.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Seidler to incorporate the teaching of Kitabayashi, since both are directed to methods of controlling ovens, since both utilize temperature sensors, and since the localized temperature measurement taught by Kitabayashi would allow for a more exact determination of the temperature at different locations in an oven and thus more accurate information with which to position a food item so that the desired amount of heating can be achieved. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidler (DE 102004026882 A1) in view of Kim (US 5736716 A), Zhu (CN 106419498 A), Li (CN 110123149 A), Huang (US 20190150205 A1), and Kitabayashi (US 20060016801 A1) and further in view of Nikishov (US 20170257914 A1).
Seidler as modified above is silent on selecting the second position for the food support surface is further based on a cooking parameter of the cooking process, wherein the cooking parameter includes a food item type or a cooking method specified for the cooking process.
Nikishov teaches (Paragraph 0182, 0183; Fig. 13) a microwave oven wherein the height of a tray in the microwave may be adjusted according to a type of food placed on the tray. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Seidler to incorporate the teaching of Nikishov since both are directed to controlling heating devices for food, since both have height adjustable food supports, since different foods have different heating requirements, and since controlling the height of the food support according to the type of food would allow the food to be cooked according to its particular requirements avoiding potential undercooking or overcooking. 
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidler (DE 102004026882 A1) in view of Kim (US 5736716 A), Zhu (CN 106419498 A), Li (CN 110123149 A), and Huang (US 20190150205 A1), and further in view of Wilson (US 20080309211 A1).
Regarding claim 6, Seidler is silent on receiving a user input that specifies a third position for the food support platform that is distinct from the second position; and in response to receiving the user input that specifies the third position for the food support platform, activating the one or more actuators to move the food support platform relative to the first heating surface of the cooking chamber, from the second position to the third position.
Wilson teaches (Paragraph 0082; Fig. 1, #10) an oven with a shelf support system powered by a linear motor where a user can control the movement of the shelf 10 from a control panel and can change the vertical location of the shelf. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Seidler to incorporate the teaching of Wilson since both are directed to methods of controlling ovens, since both have height adjustable food supports, and since a user could adjust the height on the food support from the second position taught by Seidler in order to avoid potential burning on the top of a food dish or to provide more or less browning to a food dish according to personal preference. 
Regarding claim 8, Seidler as modified above teaches, as shown above for claim 4, moving a food support closer to a heating element based on the temperature distribution within the cooking chamber.
Seidler is silent on detecting a second event that corresponds to an interruption of the cooking process; and in response to detecting the second event that corresponds to an interruption of the cooking process, activating the one or more actuators to move the food support platform relative to the first heating surface of the cooking chamber.
Wilson teaches (Paragraph 0083) when the door and drawer are moved to the fully open position (interruption of the cooking process), the control system of the oven will automatically move the shelf to an upper position. Wilson further teaches (Paragraph 0070) the oven has an upper heater, which the shelf would move closer to if moved to an upper position. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Seidler to incorporate the teaching of Wilson since both are directed to methods of controlling ovens, since both have height adjustable food supports, and since raising a food support to an upper position when a door is opened ensures that a user will be able to load and unload foodstuffs with less effort than that which would be required if they need to bend or squat to lift or lower foodstuffs into or out of the oven, or onto a shelf located at a lower position (Wilson, Paragraph 0083).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidler (DE 102004026882 A1) in view of Kim (US 5736716 A), Zhu (CN 106419498 A), Li (CN 110123149 A), and Huang (US 20190150205 A1), and further in view of Casey (US 20170224160 A1). 
As taught above for claim 4, Seidler as modified above teaches moving a food support closer to a heating element based on the temperature distribution within the cooking chamber. 
Seidler is silent on turning off the first heating surface; and in accordance with a determination that the first heating surface is turned off, activating the one or more actuators to move the food support platform relative to the first heating surface of the cooking chamber.
Casey teaches (Paragraph 0023; Fig. 1 #130) a microwave cooking apparatus with a waveguide (heating surface) 130 on a side of the cooking chamber. Casey further teaches (Paragraph 0042, 0043; Fig. 4 #410) in response to the microwave generator being deactivated (first heating surface turned off) a lid may be opened and a receptacle 410 (food support platform) may be raised by a motor (actuator) according to a control device in response to the lid being opened. It should be noted that while the heating surface is one the side of the cooking chamber, rather than the top or bottom, the receptacle still moves in relation to the heating surface, i.e. from beside the lower part of the heating surface to beside the upper part of the heating surface. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Seidler to incorporate the teaching of Casey since both are directed to methods of controlling cooking devices, since both have height adjustable food support platforms controlled by control devices, since keeping a food product for a holding period after cooking may decrease the quality of the food product (Casey, Paragraph 0006), and since moving a food product from an area of higher heat distribution to an area of lower heat distribution after cooking would prevent additional heating that could damage the food product. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidler (DE 102004026882 A1) in view of Kim (US 5736716 A), Zhu (CN 106419498 A), Li (CN 110123149 A), and Huang (US 20190150205 A1), and further in view of Guodun (CN 101634592 A).
Regarding claim 13, as shown above, Seidler as modified by Zhu teaches (Zhu, Paragraph 0008) a cooking device with a cooking cavity (cooking compartment) and a camera for capturing images of ingredients (food).
Seidler is silent on the image being captured after an image capture triggering system detects that there has been a change in the field of view of the camera.
Guodun teaches (Paragraph 0015-0018) a method of controlling an oven, wherein food on a tray in an oven is detected by a sensor (image capture triggering system) and the sensor outputs a signal to a camera device which triggers the camera device to capture images of the food.   
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Seidler to incorporate the camera triggering system of Guodun since both are directed to methods of controlling ovens, since a camera triggering system is known in the art as shown by Guodun, since activating the camera only when food is present would save storage space on the servers by reducing the number of unnecessary images, and since images that do not contain food could adversely affect the development of the models and methods for examining the food. 
Response to Arguments
Applicant’s arguments, see pages 10-12, filed 08/02/2021, with respect to the rejection(s) of claim(s) 1-8 and 10-13 under 35 U.S.C. 103 have been fully considered and are persuasive. However, these arguments have been made in view of amendments to claim 1, and, upon further consideration, new prior art has been found to cure the deficiencies to the prior art rejection resulting from the amendments in view of Zhu (CN 106419498 A), Li (CN 110123149 A), and Huang (US 20190150205 A1) as shown above. Therefore, claims 1-8 and 10-13 remain rejected as shown above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wouhaybi (US 20190260604 A1) teaches recognition of an appliance state based on sensor data and determination of a response based at least in part on the appliance state.
Shim (US 20100192784 A1) teaches a controlling system that includes a cooking appliance, a server and a network.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        									/DREW E BECKER/                                                                                                                                  Primary Examiner, Art Unit 1792